Dykman, J.
This action was brought to recover the sum of $90, for services claimed to have been rendered by the plaintiff for the defendant as a watchman in the summer and fall of 1886. The plaintiff was employed by Mr. Vanderveer as a night-watchman at Coney Island, and the defendant, Remsen, had a small express-office, which he rented from Mr. Vanderveer, near the place where the plaintiff performed his services as night-watchman. It was the claim of the plaintiff that Remsen employed him to watch the express-office, as well as the office of Mr. Vanderveer, and that he did so dur*746ing the four months in 1886, for which he claimed the sum of $90 as a rea,sonable compensation. His employment was sharply contested upon the trial, and there was much testimony introduced upon that question, and it was plain that no recovery could be had by the plaintiff unless he could establish a contract of employment by the defendant. The case was submitted to the jury in a charge that was entirely fair, and to which there was no exception. A verdict was rendered in favor of the plaintiff for $50, and the defendant has appealed from the judgment. The evidence upon the trial was so contradictory, and the questions of fact were so sharply controverted, that it was eminently a proper case for the determination of a jury, and it would be unsafe for an appellate court to make any interference with the verdict. Judgment should be affirmed, with costs.